Citation Nr: 1624162	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for exertional claudication, right lower extremity, as secondary to a service-connected disability.

2.  Entitlement to service connection for exertional claudication, right lower extremity, as secondary to a service-connected disability.

3.  Entitlement to service connection for gastrointestinal reflux disease as secondary to a service-connected disability.

4.  Entitlement to service connection for restrictive airway disease.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.

7.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

On June 7, 2016, the Veteran notified VA, prior to the promulgation of a decision by the Board, that he expressed his desire to withdraw all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for all issues.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


